DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an electrode tab having a base layer with a sensor, a battery electrode terminal, a sensor terminal and a battery electrode interface, wherein an outer layer formed on the base layer has access points exposing the terminals, the interface and the sensor is a patterned layer on the base layer.  
The closest art of record is to Jin, which features a base layer, a sensor on the base layer, terminals and an outer layer.  Jin fails to disclose a battery electrode interface and a battery electrode terminal on the electrode tab as well as an outer layer having access points exposing the terminals and interface.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an electrode tab having a first tape, a battery electrode bonded to the first tape, a sensor attached to the battery electrode by the first tape, wherein the sensor is a patterned metal layer on a film.
The closest art of record is to Shengxin, which features a current collector layer, a battery electrode on the current collector, a sensor attached to the battery electrode, wherein 
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an electrode tab having an outer layer and a base layer, the base layer having a reference electrode including a metal base layer and a coating formed on the metal base layer, the outer layer having access points exposing at least one reference electrode terminal for the reference electrodes.
The closest art of reference is to Shibo, but fails to disclose the outer layer having access recesses for the reference electrode terminals.
The IDS submitted on 10/13/2021 fails to provide a reference that anticipates, suggests, or otherwise renders obvious the above mentioned subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 18, 2021